Citation Nr: 0032853	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from July 1949 to July 1969.

Changes in the Law

Initially, the Board of Veterans' Appeals (Board) notes that 
during the pendency of this appeal, the law of PTSD has 
undergone changes which must be considered with respect to 
the instant claim.  As was noted in the case of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of the Department of Veterans Affairs (VA) to do 
otherwise and the Secretary did so.

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000).

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  With regard 
to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

The Board has reviewed the original statement of the case and 
the recent August 2000 supplemental statement of the case, 
and notes that while the RO has most recently based its 
denial of service connection for PTSD on the lack of a 
confirmed diagnosis, the original statement of the case 
applied the "older" version of 38 C.F.R. § 3.304(f) and the 
objective ("would evoke in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
as opposed to a subjective standard.  As was noted above, the 
criteria have now been held to require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have post-traumatic stress disorder based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  Cohen v. Brown, supra.

In addition, the Board notes that although the August 2000 
supplemental statement of the case correctly sets forth the 
new standard requiring a diagnosis in conformity with the 
criteria as stated in the DSM-IV, it concurrently and 
erroneously sets forth the older requirement of a "clear" 
diagnosis.

Thus, in light of the above, the Board finds that the 
application of the new subjective standard and the revised 
version of 38 C.F.R. § 3.304(f) without prior consideration 
by the veteran would be prejudicial to the veteran under the 
facts of this case.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board further finds that in addition to the action 
described below, the RO should additionally consider any 
further development warranted in light of the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A) (VCAA).


Stressor Verification

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the existence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Assuming that there is evidence of record that any combat 
event alleged as a "stressor" is now deemed to be verified, 
the adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible, as to events 
in service.  Only if this determination is favorable does the 
claimant gain the advantages of the presumption in 
38 U.S.C.A. § 1154(b) as to events in service.  Moreover, as 
will be further discussed below, even assuming the existence 
of an actual potential combat stressor event in service is 
verified, the claimant's credibility remains an issue as to 
events subsequent to service.  As to events after service, 
38 U.S.C.A. § 1154(b) is not for application.

Under Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki, 6 Vet. App. 
at 98.  If the claimant was not engaged in combat, or if he 
was but the claimed stressor(s) are not related to combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

Under Zarycki, the adjudicators at the RO and, if their 
determination is unfavorable, the Board, must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  This in turn requires as a 
preliminary matter examination of whether the record already 
contains "conclusive evidence" that he "engaged in combat 
with the enemy."  By rule making, the VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of Manual M21-1 provision (Part VI,  11.37 
(effective Feb. 13, 1997) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy." 

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence," i.e., that the claimant was 
a prisoner of war under the requirements of 38 C.F.R. 
§ 3.1(y), or the existence of other circumstances identified 
in VA Adjudication Procedures Manual M21-1, Part III, 
Paragraph 5.14(a).  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  
At a minimum, as is discussed below, the case law from the 
Court would preclude the use of the claimant's own assertions 
as "other supportive evidence," nor would post-service 
medical evidence suffice as other supportive evidence.  It 
has been held that the phrase "other supportive evidence" 
provides "an almost unlimited field of potential evidence to 
be used to 'support' a determination of combat status."  
Gaines v. West, 11 Vet. App. 353 (1998).

To the extent that the term "other supportive evidence" in 
this context could be service department records, the Board 
finds that there are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or other specific circumstances identified in VA Adjudication 
Procedures Manual M21-1, Part III, Paragraph 5.14(a).  Thus, 
the Board finds that the current record does not contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy" and that the veteran is not entitled to have 
his lay statements accepted without need of further 
corroboration.  To the extent that "other supportive 
evidence" could be other than service department records to 
establish any of the events listed under "conclusive 
evidence," this matter is addressed further below.

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently 
several medical providers have accepted one or more of these 
as a "stressor" to support the diagnosis of PTSD.  However, 
as a matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

Applying the above to the instant case, the Board first notes 
that in its adjudication of this matter, the RO has indicated 
that the evidence of record showed the veteran's 
"participation in a combat area," but fell short of a 
finding that the veteran engaged in combat with the enemy.  
Thus, pursuant to the above-noted authorities, there must be 
credible supporting evidence of such engagement, and 
preliminarily, the Board does not find that such evidence 
currently exists.  However, in light of the fact that the 
veteran has had multiple diagnoses of PTSD, and has asserted 
several stressors that may be capable of verification, the 
Board finds that the VCAA requires that the RO take further 
action in an effort to obtain additional information 
regarding the veteran's wartime service.  In this regard, 
stressors currently alleged by the veteran but not verified 
consist of the exposure to danger arising out of dogfight 
exchanges between aircraft while carrying out duties as an 
aircraft mechanic with the 45th Tactical Reconnaissance 
Squadron, 543rd Tactical Support Group in Korea during the 
period of 1951 to 1952; exposure to raids and bombings while 
attached to the same unit at a base in Korea during the 
period of 1951 to 1952; exposure to cold while on 
unreasonably extended guard duty during the period of 1951 to 
1952; exposure to sniper fire while riding on top of a train 
during the period of 1951 to 1952; and other unspecified 
hazardous combat assignments.  

The veteran should also be afforded the opportunity to 
provide additional details regarding his service and alleged 
stressors so that an inquiry could thereafter be made to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in accordance with VA Adjudication Procedures 
Manual M21-1, Part III, Paragraph 5.14(b).  The RO should 
also advise appellant that failure to respond or an 
incomplete response might make it difficult or impossible to 
obtain the necessary evidence.

If a stressor is found to have been verified pursuant to the 
above-noted measures, additional VA medical examination 
should be scheduled to determine whether this stressor 
supported a diagnosis of PTSD, and whether such stressor was 
related to the veteran's current symptomatology.  Dizoglio v. 
Brown, 9 Vet. App. 163, 167 (1996).

Under the above analysis, it should be noted that even if 
there is evidence verifying an in-service event claimed as a 
combat stressor, Collette requires that the fact finder also 
determine whether the veteran has presented (1) 
"satisfactory evidence" ("credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service") that is (2) "consistent with the 
circumstances, conditions, or hardships of such service."  
The determination as to whether the claimant has presented 
"credible evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service" must be 
made as to the veteran's evidence standing alone, not 
weighing the veteran's evidence with contrary evidence. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for PTSD.  Any medical records 
other than those now on file pertaining 
to treatment for PTSD should be obtained 
and associated with the claims folder.

3.  The RO should also determine whether 
any further development or notification 
to the veteran is warranted in light of 
the recently enacted Veterans Claims 
Assistance Act of 2000.

4.  The veteran should be asked to review 
the above-noted accounts of alleged 
traumatic events in Korea during his 
attachment to the 45th Tactical 
Reconnaissance Squadron, 543rd Tactical 
Support Group during the period of 1951 
to 1952, and add any additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide to the best of his 
ability any specific details to each of 
the claimed stressful events noted above, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  After the claimant has been afforded 
an opportunity to respond to the request 
set out in paragraph 4, but regardless of 
whether he responds, the RO should 
request the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150 to provide 
any additional information which might 
corroborate the veteran's alleged 
stressors.  The RO should provide 
USASCRUR with a copy of the claimant's WD 
Form 24A, in addition to a summary of the 
alleged stressor events.  With respect to 
alleged raids and/or bombings, the 
USASCRUR, or other appropriate service 
department, should be asked to confirm 
whether the 45th Tactical Reconnaissance 
Squadron, 543rd Tactical Support Group 
sustained raids and/or bombings during 
the respective period the veteran was 
with this unit. 

6.  After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if there is credible supporting 
evidence that an event alleged as a 
stressor in service occurred.  In this 
context, the RO should make a further 
determination as to whether the claimant 
is credible as to the events he alleges 
in service and as to his evidentiary 
assertions in support of his claim for 
benefits.

7.  The RO then should arrange for the 
veteran to be afforded a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to the etiology of any such 
condition.  Regarding PTSD, if found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

9.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, to include a specific determination 
as to whether the veteran engaged in 
combat, an assessment as to the 
establishment of a diagnosis of PTSD 
based solely on whether there is a 
diagnosis in compliance with DSM-IV, and 
an assessment of the sufficiency of any 
verified stressor based solely on the new 
subjective standard under Cohen v. Brown, 
supra.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome as to this issue.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide







expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



